DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 6, the recitation, “to make phases” is indefinite for introducing phases anew when these have already been previously recited. 
	The recitation, “the detection result of the peak timings” lacks proper antecedent basis for the detection result and the recitation should just refer directly to --the peak timings--. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(s) 2, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viargues (US 2013/0133341) in view of Yoshio (US JP-2-29557) provided by the applicant on 2/27/2018.
	Viargues teaches a refrigeration system (para. 1 - cryorefrigeration device”), comprising: 
a plurality of cryogenic refrigerators (para. 43 - “two” “cryorefrigerators”; para. 18 - “Gifford McMahon cryorefrigerators”), each of which comprises a motor, a cylinder, and a displacer provided in the cylinder (implicit to Gifford McMahon cryorefrigerators), and generates a refrigerant atmosphere by expanding a 2Application No. 15/906,697refrigerant gas supplied to an expansion space in the cylinder in accordance with reciprocating motions of the displacer inside the cylinder by driving of the motor (also implicit to Gifford McMahon cryorefrigerators); 
a plurality of drivers (each motor controller);
a plurality of detectors (see temperature measurement of A and B, Fig. 3), each of which detects an operation of each of the cryogenic refrigerators (para. 88, temperature of each refrigerator); 
a processor (para. 95 - “control system”) that calculates signal data (see below and see Fig. 3-4 and see that periodic data is determined) representing either oscillations or noises currently generated by the reciprocating motions of the displacer of each of the cryogenic refrigerators (para. 90 - Gifford McMahon refrigerators are periodic and driven by a motor that creates oscillations and the data recorded represent the oscillations of the refrigerators), 

wherein each the drivers drives the motor (para. 90 - motor) of each of the cryogenic refrigerators based on a calculation result (see calculations - para. 88-89, 94, 96 see calculations) obtained by the processor (control system).  
.   

Claim(s) 2, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viargues (US 2013/0133341) in view of Yoshio (US JP-2-29557) provided by the applicant on 2/27/2018 and further in view of Shigeru (JP 6-159835) provided by the applicant on 2/27/2018.  Supposing there is any disagreement that the Gifford mcmahon refrigerators comprise the motor, displacer, and cylinder. Note that Shigeru teaches all of these as already explained in detail in the previous action.  Therefore it .
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but are moot in view of the new rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
May 14, 2021